Citation Nr: 0515869	
Decision Date: 06/13/05    Archive Date: 06/21/05	

DOCKET NO.  04-02 499	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The veteran's service-connected disabilities, consisting of 
the residuals of low back injury, folliculosis with a history 
of dermatitis, and radiculopathy of the right lower extremity 
associated with low back injury, when taken in conjunction 
with his education and occupational experience, are 
insufficient to preclude his participation in all forms of 
substantially gainful employment.  


CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and what evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet App 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of December 2002, 
four months prior to the initial AOJ decision in April of 
2003.  More specifically, in a letter of December 2002, the 
veteran was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate his 
claim, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence that is relevant to the claim.  The veteran was also 
provided with a Statement of the Case in September 2003 
apprising him of pertinent regulations and actions in his 
case, and the evidence considered.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA treatment records and examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issue currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

Pertinent evidence of record is to the effect that the 
veteran has completed high school.  He has had occupational 
experience as a longshoreman, and last worked in December 
1970.  The veteran's service-connected disabilities consist 
of the residuals of low back injury, evaluated as 40 percent 
disabling; folliculosis with a history of dermatitis, 
evaluated as 10 percent disabling; and radiculopathy of the 
right lower extremity associated with low back injury, 
evaluated as 10 percent disabling.  The combined evaluation 
currently in effect for the veteran's service-connected 
disabilities is 50 percent.  

At the time of a VA orthopedic examination in June 2002, it 
was noted that the veteran was status post a left above-the-
knee amputation in December of 1995 due to a failed femoral-
popliteal bypass.  

Received in September 2002 was a decision of an 
Administrative Law Judge of the Social Security 
Administration, from 1979.  That decision was to the effect 
that the veteran suffered from a herniated disc, with 
resulting severe persistent pain.

Received in September 2002 was correspondence from a VA 
physician reporting results of magnetic resonance imaging 
performed in March 2000.  That imaging yielded a clinical 
impression of moderate to severe spinal stenosis at the level 
of the 4th and 5th lumbar vertebra, with mild spinal canal 
stenosis at L3-4 from a combination of mild diffused disc 
bulges and ligamentum flavum thickening and facet joint 
hypertrophy; with no nerve root impingement at any level.  
Additionally noted was that a focal herniation and disc 
osteophyte complex at the level of the 5th lumbar vertebra 
and 1st sacral segment might be contacting the transiting 
right S1 root.  

At the time of a VA physical therapy evaluation in early 
February 2003, it was noted that the veteran was living with 
his wife in a first floor apartment, and had both a manual 
and an electric wheelchair.  When questioned, the veteran 
stated he wanted to be able to get up and walk again.  
According to the veteran, the prosthesis which had been made 
for his leg was too big and heavy, and never fit correctly 
due to excess scarring in the groin area from a previous 
surgery.  Reportedly, the veteran was "looking into getting a 
wooden peg leg."  On physical examination, the veteran's skin 
was intact, with no evidence of any edema.  The veteran had a 
TENS unit, though one of the leads was not working, and he 
was out of electrode pads.  The clinical impression was of a 
veteran who was very angry regarding his current medical 
condition.  The veteran was unreceptive to an explanation as 
to why his prosthesis was made the way it was in order for 
him to walk.  Noted at the time was that the veteran was not 
a prosthetic candidate.  

On VA orthopedic examination in March 2003, it was noted 
that, since the time of the veteran's last examination in 
June 2002, he had been experiencing pain "all day every day" 
across his back, in both buttocks, and into his legs, 
accompanied by numbness and weakness in the right leg, and 
buckling of the right knee.  Noted at the time of examination 
was that the veteran was status post a left above-the-knee 
amputation in December 1995, being wheelchair-bound since 
that time.  Reportedly, the veteran was unable to use a 
prosthesis secondary to the placement of a vascular graft.  
According to the veteran, he suffered from pain and tingling 
in his right foot, as well as in his absent left leg and 
foot.  When questioned, the veteran stated that he went from 
bed to wheelchair, to recliner, and back, and had no 
ambulation.  When further questioned, the veteran stated he 
had no days when he was completely bedridden.  However, he 
had no activities, either inside or outside, other than those 
he performed while sitting in his recliner or his wheelchair.  
When questioned regarding his skin, the veteran complained of 
eczema involving his scalp, face, ears, and chin which was 
worse after shaving.  As a result, the veteran stated that he 
now shaved only once a week.

On physical examination, the veteran was observed to be 
sitting in a motorized wheelchair, status post a left above-
the-knee amputation.  He was wearing a sacroiliac belt, but 
was unable to stand.  Noted at the time of examination was 
that the veteran was unable to perform formal range of motion 
testing of the lumbosacral spine.  Tests of straight leg 
raising were positive on the right.  There was decreased 
sensation throughout the right lower extremity, with an 
absent deep tendon reflex at the knee and 1+ sign at the 
ankle, with downgoing toes on the right.  On the left, the 
veteran was status post above-the-knee amputation.  
Examination of the skin of the veteran's face and scalp 
showed a few scattered follicular eruptions with no erythema, 
and no scaling or evidence of excoriations.  Nor was there 
any evidence of follicular eruptions on the veteran's neck or 
chin.

Radiographic studies of the veteran's lumbosacral spine 
dating from March 2000 showed evidence of spondylosis and 
degenerative disc disease of the lower lumbar spine.  
Magnetic resonance imaging dating from March 2002 showed 
moderate to severe spinal canal stenosis at the level of the 
4th and 5th lumbar vertebrae, with mild spinal canal stenosis 
at the level of the 3rd and 4th lumbar vertebrae due to a 
combination of mild diffused disc bulges, ligamentum flavum 
thickening, and facet joint hypertrophy.  On examination, 
there was no nerve root impingement present at any level.  At 
the L5-S1 level, a focal herniation and disc osteophyte 
complex was described as possibly contacting the transiting 
right S1 nerve root.  

The clinical impression noted was of a veteran who was status 
post left above-the-knee amputation, with spondylosis and 
degenerative disc disease of the lumbar spine accompanied by 
spinal canal stenosis, and a focal herniation at L5-S1, who 
suffered from right lower extremity radiculopathy and 
presumed left lower extremity radiculopathy, in conjunction 
with some mild seborrheic dermatitis.  

Analysis

The veteran in this case seeks a total disability rating 
based upon individual unemployability.  In essence, it is 
argued that the veteran's service-connected disabilities, and 
in particular, his service-connected low back disorder, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  In that 
regard, total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2004).  

In the present case, a review of the record discloses that 
the veteran has completed high school.  Reportedly, the 
veteran has had occupational experience as a longshoreman, 
and last worked in December 1970.  The veteran's service-
connected disabilities consist of the residuals of low back 
injury, evaluated as 40 percent disabling; folliculosis with 
a history of dermatitis, evaluated as 10 percent disabling; 
and radiculopathy of the right lower extremity associated 
with low back injury, evaluated as 10 percent disabling.  The 
combined evaluation currently in effect for the veteran's 
service-connected disabilities is 50 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16 (2004).  

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that his service-connected disabilities, when 
taken in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

In that regard, it is apparent that, in addition to the 
veteran's various service-connected disabilities, he suffers 
from an above-the-knee amputation of his left lower 
extremity, apparently the result of a failed femoral-
popliteal bypass.  Based on the evidence of record, it is 
clear that this particular disability plays a large part in 
the veteran's being confined to a wheelchair, in that he 
cannot wear a prosthesis.  While at the time of the 
aforementioned VA examination in March 2003, there were noted 
a few scattered follicular eruptions on the veteran's face 
and scalp, this problem was described as "mild," and there 
was no evidence of erythema.  Further evaluation showed no 
scaling or excoriations of the areas in question, nor were 
there any follicular eruptions present on the veteran's neck 
or chin.  

The Board concedes that, during the course of the 
aforementioned VA examination, the veteran described fairly 
significant impairment resulting from his service-connected 
low back and right leg radiculopathy.  However, the veteran's 
combined evaluation does not meet the requirements for 
entitlement to a total rating based on unemployability.  

Although the evidence does indicate that the veteran's back 
problems were, at least in part, the basis for the award of 
Social Security benefits, the medical records upon which this 
decision was based are not available, despite attempts to 
obtain them.  Records contained in the claims file during the 
1970's reveal back problems, in addition to the veteran's 
complaints of severe headaches and nervousness.  A VA 
examination from 1975 noted the veteran suffered from a 
situational reaction with chronic anxiety.  Thus, the 
complete basis for the grant of Social Security benefits is 
unknown.  Moreover, the Social Security Administration 
utilizes different criteria for its award of benefits, and a 
favorable award there does not establish entitlement to VA 
benefits.  

Further, the veteran's state of health in the 1970's has 
little impact on whether his service-connected disabilities 
render him unemployable at the present time.  Although the 
veteran is currently 73 years of age, such cannot be 
considered in determining whether he is capable of 
employment.  Likewise, the veteran's significant and somewhat 
incapacitating left leg amputation cannot be utilized to 
award unemployability benefits.  Thus, under the 
circumstances, and following a full review of the pertinent 
evidence of record, the Board finds that the veteran's 
service-connected disabilities, in and of themselves, when 
taken in conjunction with his education and occupational 
experience, are insufficient to preclude his participation in 
all forms of substantially gainful employment, and referral 
to the Director, Compensation and Pension service for 
extraschedular consideration is not warranted.  Accordingly, 
the veteran's claim for a total disability rating based upon 
individual unemployability must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.   


                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


